
	
		III
		110th CONGRESS
		1st Session
		S. RES. 324
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mr. Chambliss (for
			 himself, Mr. Nelson of Nebraska,
			 Ms. Collins, Mr. Isakson, Mr.
			 Lott, Mr. Pryor,
			 Mr. Tester, Mr.
			 Graham, Mr. Johnson,
			 Mr. Sununu, and Mr. Whitehouse) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Life Insurance Awareness Month. 
	
	
		Whereas life insurance is an essential part of a sound
			 financial plan;
		Whereas life insurance provides financial security for
			 families by helping surviving members meet immediate and long-term financial
			 obligations and objectives in the event of a premature death in their
			 family;
		Whereas approximately 68,000,000 United States citizens
			 lack the adequate level of life insurance coverage needed to ensure a secure
			 financial future for their loved ones;
		Whereas life insurance products protect against the
			 uncertainties of life by enabling individuals and families to manage the
			 financial risks of premature death, disability, and long-term care; and
		Whereas numerous groups supporting life insurance have
			 designated September 2007 as National Life Insurance Awareness
			 Month as a means to encourage consumers to take the actions necessary
			 to achieve financial security for their loved ones: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Life Insurance Awareness Month;
			 and
			(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the citizens of the United States to observe the month with
			 appropriate programs and activities.
			
